Title: John Wood to Thomas Jefferson, 29 May 1817
From: Wood, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond
29th May 1817
          
          I received your favour of the 6t instant, and would have answered it immediately, could I have procured the volume of the Edinburg Review which contains an account of the Greek and English Lexicon that I mentioned. I requested Colonel Randolph to state this circumstance to you. I regret it has not been in my power yet to obtain that volume of the review. I spoke to M. Campbell the keeper of the Richmond Library who is a gentleman of universal acquaintance with classical authors. He says it was published in London seven or eight years ago but does not recollect the name. he thinks however no mistake can be made in procuring it, or writing for it, as it is the only general Lexicon in Greek & English that ever was published. M. Campbell is brother to the author of the pleasures of hope, and possesses more correct information than any person in this place in regard to London Publications.
          I return you my grateful thanks, for your obliging attention in communicating to me the information respecting the contemplated college at Charlottesville. If my state of health permit me superintending a public seminary, when it goes into operation, I would prefer the situation to any other I know; but finding that nothing is so beneficial to my rhumatic complaint, as continued exercise and that long confinement or sitting much always causes it, I am apprehensive that in a few years I may be prevented from teaching a public school; where close attention is required.
          I am sorry that from arrangements respecting the survey of the rivers, I have been compelled to break up my school in this place a month sooner than I intended. I set out on Saturday to survey the Piankitank, Rappahannock & Chickehomony & shall return sometime in July, when I again commence up the York river & the Bay shore from the Cape Henry to Potomac. I shall have the whole certainly completed before October.—
          I have been much pleased with the progress of your Grandson Mr Francis Eppes—He read with me the two first books of the Odes of Horace and in Greek Œsops Fables—His disposition is equal to that of any boy I ever saw.
          
            I remain with respect & esteem your obedient Servant
            John Wood
          
        